 



Exhibit 10.21
FOREST CITY ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(As Amended and Restated Effective January 1, 2008)
          Forest City Enterprises, Inc. does hereby amend and completely restate
the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For Executives
on the terms and conditions hereinafter set forth, effective as of January 1,
2008. The original effective date of the Plan was January 1, 2005 and the Plan
was subsequently amended and restated as of January 1, 2005. The Plan provides a
select group of management or highly compensated employees with the opportunity
to defer base salary, or incentive compensation payments which may be paid to
such executives under any plan which the Committee (as defined below) may
designate from time to time, in accordance with the provisions of the Plan.
ARTICLE I
DEFINITIONS
          For the purposes hereof, the following words and phrases shall have
the meanings set forth below, unless their context clearly requires a different
meaning:
          1. “Account” shall mean the bookkeeping account maintained by the
Committee on behalf of each Participant pursuant to Section 4 of Article II that
is credited with Base Salary or Incentive Compensation which is deferred by a
Participant, and the interest on such amounts as determined in accordance with
Section 4 of Article II and that is comprised of the Termination of Employment
Payment Subaccount and the Specified Year Payment Subaccount to which deferred
Base Salary and Incentive Compensation, respectively, are credited.
          2. “Base Salary” shall mean the annual fixed or base compensation,
payable biweekly or otherwise to a Participant, including the amount of such
compensation earned during the final payroll period of the year within the
meaning of Treas. Reg. Section 1.409A-2(a)(3) or any successor provision.
          3. “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.
          4. “Board” shall mean the Board of Directors of the Company.
          5. “Bonus Year” shall mean each fiscal year commencing February 1 and
ending on the following January 31, commencing with the fiscal year commencing
on February 1, 2008.
          6. “Calendar Year” shall mean each calendar year commencing on or
after January 1, 2008.

 



--------------------------------------------------------------------------------



 



          7. “Change in Control” shall mean that:
     (i) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by either (a) the holders of Voting Stock (as hereinafter defined) of
the Company immediately prior to such transaction or (b) Permitted Holders;
     (ii) The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer or (b) Permitted Holders;
     (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) other than a Permitted Holder has become
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);
     (iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or
     (v) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy

2



--------------------------------------------------------------------------------



 



statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, whether in excess of 20 percent or otherwise, or because the Company
reports that a change in control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership or (2) solely
because of a change in control of any Subsidiary by which any Participant may be
employed. Notwithstanding the foregoing provisions of subsections (i-iv) hereof,
if, prior to any event described in subsections (i-iv) hereof that may be
instituted by any person who is not an officer or director of the Company, or
prior to any disclosed proposal that may be instituted by any person who is not
an officer or director of the Company that could lead to any such event,
management proposes any restructuring of the Company that ultimately leads to an
event described in subsections (i-iv) hereof pursuant to such management
proposal, then a “Change in Control” shall not be deemed to have occurred for
purposes of the Plan.
          8. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          9. “Committee” shall mean the Compensation Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
          10. “Company” shall mean Forest City Enterprises, Inc. and its
successors, including, without limitation, the surviving corporation resulting
from any merger or consolidation of Forest City Enterprises, Inc. with any other
corporation or corporations.
          11. “Deferral Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Committee that indicates
the amount of his or her Base Salary and/or Incentive Compensation that is or
will be deferred under the Plan for a Deferral Period.
          12. “Deferral Period” shall mean (i) with respect to Base Salary, the
Calendar Year that commences after each Election Filing Date, and (ii) with
respect to Incentive Compensation, the Bonus Year that commences after each
Election Filing Date.
          13. “Disability” shall have the meaning given to such term in the
Company’s Long Term Disability Plan, as amended from time to time.
          14. “Election Agreement” shall mean an agreement in the form that the
Committee may designate from time to time.
          15. “Election Filing Date” shall mean December 31 of the Calendar Year
next preceding the first day of (i) in the case of Base Salary, the Calendar
Year for which such Base Salary would otherwise be earned and (ii) in the case
of Incentive Compensation, the Bonus Year for which such Incentive Compensation
would otherwise be earned.
          16. “Eligible Employee” shall mean a full-time or part-time employee
of an Employer who is, as determined by the Committee, a member of a “select
group of management or highly compensated employees,” within the meaning of
Sections 201, 301 and 401 of ERISA, and who is selected by the Committee to
participate in the Plan.

3



--------------------------------------------------------------------------------



 



          17. “Employer” shall mean the Company, a Subsidiary that has adopted
the Plan, and, effective as of January 1, 2006, RMS Investment Corp. and RMS
Management.
          18. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          19. “Fixed Installment Payment Method” shall mean the method of
calculating the amount of each biweekly installment described in
Section 5(ii)(c) of Article II of the Plan.
          20. “Incentive Compensation” shall mean cash incentive compensation
payable pursuant to an incentive compensation plan, whether such plan is now in
effect or hereafter established by the Company, which the Committee may
designate from time to time.
          21. “Key Employee” shall mean a “specified employee” with respect to
an Employer (or a controlled group member of an Employer) determined pursuant to
procedures adopted by the Employer in compliance with Section  409A of the Code.
          22. “Moody’s Rate” shall mean, for each calendar quarter, the interest
rate that is the sum of (i) the average of the Moody’s long-term corporate bond
yields for A, Aa, and Aaa bonds first published for such quarter plus (ii) .50.
For purposes of determining the amount of interest to be credited to an Account
under Section 4 of Article II of the Plan, the Moody’s Rate shall be determined
on a quarterly basis.
          23. “Participant” shall mean any Eligible Employee who has at any time
made a Deferral Election in accordance with Section 2 of Article II of the Plan
and who, in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.
          24. “Payment Election” shall mean the Specified Year Payment Election
and/or the Termination of Employment Payment Election.
          25. “Permitted Holder” shall mean (i) any of Samuel H. Miller,
Albert B. Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any
spouse of any of the foregoing, and any trusts for the benefit of any of the
foregoing, (ii) RMS, Limited Partnership and any general partner or limited
partner thereof and any person (other than a creditor) that upon the dissolution
or winding up of RMS, Limited Partnership receives a distribution of capital
stock of the Company, (iii) any group (as defined in Section 13(d) of the
Exchange Act) of two or more persons or entities that are specified in the
immediately preceding clauses (i) and (ii), and (iv) any successive
recombination of the persons or groups that are specified in the immediately
preceding clauses (i), (ii) and (iii).
          26. “Plan” shall mean this deferred compensation plan, which shall be
known as the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Executives. The Plan is unfunded and is maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees of an Employer.

4



--------------------------------------------------------------------------------



 



          27. “Specified Year Payment Election” shall mean the Election
Agreement (or portion thereof) completed by a Participant and filed with the
Committee that indicates the form of payment of the Participant’s Base Salary
and/or Incentive Compensation that is or will be deferred, subject to Section
5(v) of Article II, pursuant to a Deferral Election under the Plan until a
specified year designated by the Participant.
          28. “Specified Year Payment Subaccount” shall mean the bookkeeping
account maintained by the Company pursuant to Section 4 of Article II on behalf
of each Participant who makes a Specified Year Payment Election and that is
credited with amounts subject to such Specified Year Payment Election.
          29. “Subsidiary” shall mean any corporation, joint venture,
partnership, unincorporated association or other entity in which the Company has
a direct or indirect ownership or other equity interest and directly or
indirectly owns or controls 50 percent or more of the total combined voting or
other decision-making power.
          30. “Termination of Employment” shall mean a termination of employment
with an Employer that constitutes a separation from service within the meaning
of Treasury Regulation Section 1.409A-1(h)(1)(ii).
          31. “Termination of Employment Payment Election” shall mean the
Election Agreement (or portion thereof) completed by a Participant and filed
with the Committee that indicates the form of payment of the Participant’s Base
Salary and/or Incentive Compensation that is or will be deferred pursuant to a
Deferral Election under the Plan until the Participant’s Termination of
Employment.
          32. “Termination of Employment Payment Subaccount” shall mean the
bookkeeping account maintained by the Company pursuant to Section 4 of
Article II on behalf of each Participant who makes a Termination of Employment
Payment Election that is credited with amounts subject to such Termination of
Employment Payment Election.
          33. “Unforeseeable Emergency” shall mean a severe financial hardship
to a Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his or her spouse or dependent (as defined in Section 152(a) of
the Code), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar or extraordinary circumstances arising as a result of events
beyond the control of the Participant.
          34. “Variable Installment Payment Method” shall mean the method of
calculating the amount of each biweekly installment described in
Section 5(ii)(d) of Article II of the Plan.
ARTICLE II
ELECTION TO DEFER
          1. Eligibility. An Eligible Employee may make an annual Deferral
Election with respect to receipt of all or a specified part of his or her Base
Salary for any Calendar Year or Incentive Compensation earned for any Bonus Year
in accordance with Section 2 of this Article. An Eligible Employee who makes a
Deferral Election must also make a Payment Election with respect to the amount
deferred in accordance with Section 5 of this Article. An Eligible

5



--------------------------------------------------------------------------------



 



Employee’s entitlement to defer shall cease with respect to the Deferral Period
following the Deferral Period in which he or she ceases to be an Eligible
Employee.
          2. Deferral Elections. All Deferral Elections, once effective, shall
be irrevocable, shall be made on an Election Agreement filed with the Committee
and shall comply with the following requirements:
     (i) The Deferral Election shall specify the amount of Base Salary and/or
Incentive Compensation that is to be deferred within the limits under Section 3
of this Article.
     (ii) The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date; provided, however, that to the extent
permitted by Section 409A of the Code, the Company may permit Participants to
make a Deferral Election with respect to Incentive Compensation that constitutes
“performance-based compensation” (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code) at a time later than the time described
earlier in this first sentence but no later than six (6) months prior to the end
of the performance period with respect to which the Incentive Compensation is
earned. Notwithstanding the foregoing, an employee who first becomes an Eligible
Employee (A) during the course of a Calendar Year, rather than as of the first
day of such Calendar Year, shall make such Deferral Election with respect to
Base Salary within thirty (30) days following the date the employee first
becomes an Eligible Employee, and such Deferral Election shall be effective on
the date made and shall be effective only with regard to Base Salary earned
during such Calendar Year following the filing of the Election Agreement with
the Committee and (B) during the course of a Bonus Year, rather than as of the
first day of such Bonus Year, shall make such Deferral Election with respect to
Incentive Compensation within thirty (30) days following the date the employee
first becomes an Eligible Employee, and such Deferral Election shall be
effective on the date made and, unless the proviso in the first sentence of this
Section 2(ii) applies, shall be effective only with regard to the amount of
Incentive Compensation earned during such Bonus Year following the filing of the
Election Agreement with the Committee as determined pursuant to the pro-ration
method permitted under Section 409A of the Code.
          3. Amount Deferred. A Participant shall designate on the Election
Agreement the percentage or the dollar amount of his or her Base Salary or
Incentive Compensation that is to be deferred, provided, however, that the
maximum deferral by a Participant during any one Deferral Period shall be, with
respect to such Deferral Period, the lesser of (i) $100,000 and (ii) 25% of the
sum of the Base Salary and Incentive Compensation which the Participant would
otherwise earn during such Deferral Period.
          4. Accounts. Base Salary and Incentive Compensation that a Participant
elects to defer shall be treated as if they were set aside in an Account on the
date the Base Salary or Incentive Compensation would otherwise have been paid to
the Participant. Such Account will be credited with interest at the Moody’s Rate
as determined by the Committee on a quarterly basis.

6



--------------------------------------------------------------------------------



 



          5. Payment Elections. Subject to Sections 5(iii), 5(iv), 6, 7, and 8
of this Article, all Payment Elections shall be irrevocable, shall be made on an
Election Agreement filed with the Committee and shall comply with the following
requirements:
     (i) The Payment Election shall contain the Participant’s elections
regarding the time of the commencement of payment of amounts in his or her
Account, to the extent the Participant does not already have an election
regarding the time of the commencement of payment applicable to his or her
Account. In addition, if a Participant has made a Specified Year Payment
Election pursuant to Section 5(i)(a)(2)(I) of this Article and the Participant
makes a Deferral Election for the Deferral Period immediately prior to the
specified year designated in such Specified Year Payment Election, the time of
commencement of payment of amounts in his or her Account for that and all future
Deferral Periods shall be payable in accordance with the Participant’s
Termination of Employment Payment Election and, if none, shall be the time
elected by the Participant pursuant to a new Payment Election filed in
connection with the Deferral Election for the first of such future Deferral
Periods, and, if none, shall be payable upon the Participant’s Termination of
Employment.
          (a) A Participant may elect to commence payment (1) of all of the
Participant’s Account upon the date on which he or she incurs a Termination of
Employment for any reason, including, without limitation, by reason of death,
retirement, or Disability, or (2) with the Committee’s written approval at the
time that the Participant files his or her Election Agreement with the Committee
(I) a designated percentage or dollar amount of his or her Account in a
specified year that begins at least two years after the date on which the
Deferral Election becomes effective, and (II) the remaining percentage or dollar
amount (if any) of the Participant’s Account, as the case may be, upon the date
on which the Participant incurs a Termination of Employment for any reason,
including, without limitation, by reason of death, retirement, or Disability.
          (b) Payments made in accordance with the Participant’s Termination of
Employment Payment Election under Section 5(i)(a)(1) or Section 5(i)(a)(2)(II)
of this Article shall be paid or commence to be paid on the date of the
Termination of Employment and payments made in accordance with the Participant’s
Specified Year Payment Election under Section 5(i)(a)(2)(I) of this Article
shall be paid or commence to be paid on the first payroll date next following
June 1 of the specified year.
     (ii) The Payment Election shall also contain the Participant’s elections
regarding the form of payment of amounts in his or her Account, to the extent
the Participant does not already have an election regarding the form of payment
applicable to his or her Account. In addition, if a Participant has made a
Specified Year Payment Election pursuant to Section 5(i)(a)(2)(I) of this
Article and the Participant makes a Deferral Election for the Deferral Period
immediately prior to the specified year designated in such Specified Year
Payment Election, the form of payment of amounts in his or her Account for that
and all future Deferral Periods shall be payable in accordance with the
Participant’s Termination of Employment Payment Election and, if none, shall be
the form elected by the Participant pursuant to a new Payment Election filed in

7



--------------------------------------------------------------------------------



 



connection with the Deferral Election for the first of such future Deferral
Periods, and, if none, shall be payable in the form of a single, lump sum
payment.
          (a) A Participant may elect to receive amounts credited to:

  (1)   his or her Termination of Employment Payment Subaccount in one of the
following forms: (a) a single, lump sum payment, (b) a number of biweekly
installments over a period of five (5) years, or (c) a number of biweekly
installments over a period of ten (10) years, and     (2)   his or her Specified
Year Payment Subaccount in one of the following forms: (a) a single, lump sum
payment or (b) a number of biweekly installments over a period of five
(5) years.

          (b) In the case of a Participant who elects installment payments under
Section 5(ii)(a) of this Article, such Participant shall also elect one of the
following methods of calculating installment payments: (1) the Fixed Installment
Payment Method or (2) the Variable Installment Payment Method.
          (c) In the event that all or a portion of a Participant’s Account is
payable under the Fixed Installment Payment Method, all of the biweekly
installment payments during the installment period shall be equal in amount and
the amount of each biweekly installment shall be calculated so that the total
installment payments have a present value equivalent to the value of the
Participant’s Account subject to an installment Payment Election at the time
such payments commence. The interest rate used for purposes of determining the
installment payment amount in the prior sentence shall be the average of the
Moody’s Rates in effect during the four quarters that precede the quarter in
which installment payments commence.
          (d) In the event that all or a portion of a Participant’s Account is
payable under the Variable Installment Payment Method, the amount of each
installment shall be determined as follows:

  (1)   The value, at the time of the first installment payment, of the portion
of the Participant’s Account payable under the Variable Installment Payment
Method shall be divided by the number of installment payments that will be made
during the installment period;     (2)   The amount determined under (1) shall
be paid to the Participant on each payment date through the end of the Calendar
Year in which the installment payments begin;     (3)   After the end of the
Calendar Year described in (2), the value at the end of such Calendar Year of
the portion of the Account payable in installments shall be divided by the

8



--------------------------------------------------------------------------------



 



      number of installment payments then remaining in the installment period;  
  (4)   The amount determined under (3) shall be paid to the Participant on each
payment date during the following Calendar Year;     (5)   The procedures
described in (3) and (4) shall be followed for any following Calendar Year in
which installment payments will be made;     (6)   The portion of the Account
subject to such installment payments that remains unpaid from time to time shall
continue to be credited with gains, losses, interest and other earnings as
provided in Section 4 of this Article;     (7)   The final installment payment
shall include an adjustment for gains, losses, interest and other earnings
pursuant to Section 4 of this Article during the period between the beginning of
the Calendar Year in which the final installment payment is made and the date of
such final payment; and     (8)   Notwithstanding the foregoing provisions of
this Section 5(ii)(d), a Participant who commences his or her installment
payments after June 30 of a Calendar Year shall be paid the amount determined
under (1) on each payment date (a) through the end of the Calendar Year in which
the installment payments began and (b) through the end of the immediately
following Calendar Year and such Participant shall not have the amount of his or
her payments recalculated as described in (3) until after the end of such
immediately following Calendar Year.

     (iii) Except as provided in the last sentence of Section 2(ii) and in
Section 5(iv) of this Article, the Payment Election(s) shall be made by, and
shall be effective as of, the applicable Election Filing Date. A Participant may
not have more than one Termination of Employment Payment Election and one
Specified Year Payment Election in effect at any one time. In addition, if a
Participant has made a Specified Year Payment Election pursuant to
Section 5(i)(a)(2)(I) of this Article and the Participant makes a Deferral
Election for the Deferral Period immediately prior to the specified year
designated in such Specified Year Payment Election, the time of commencement and
form of payment of amounts in his or her Account for that and all future
Deferral Periods shall be payable in accordance with the Participant’s
Termination of Employment Payment Election and, if none, shall be the time of
commencement and form of payment elected by the Participant pursuant to a new
Payment Election filed in connection with the Deferral

9



--------------------------------------------------------------------------------



 



Election for the first of such future Deferral Periods, and, if none, shall be
payable in the form of a single, lump sum payment upon the Participant’s
Termination of Employment.
     (iv) In accordance with Section 409A of the Code, Participants who
commenced participation in the Plan prior to January 1, 2008 shall make a new
Payment Election with respect to the time of commencement of payment and form of
payment of the portion of his or her Account attributable to the amount deferred
(including earnings) pursuant to any Election Agreement filed prior to 2007. The
new Payment Election shall (i) be made by December 31, 2007 and (ii) specify the
time at which the Participant has elected to have such portion of his or her
Account paid under Section 5(i) of this Article and the form of payment under
Section 5(ii) of this Article.
     (v) Notwithstanding the foregoing provisions of this Section 5, in the
event that a Participant makes a Specified Year Payment Election pursuant to
Section 5(i)(a)(2)(I) of this Article and prior to the date payment is due to be
paid or commence to be paid under such election (as described in Section 5(i)(b)
of this Article) he or she incurs a Termination of Employment, payment of the
Participant’s Specified Year Payment Subaccount shall commence on the date of
such Termination of Employment in the form elected by the Participant with
respect to his or her Termination of Employment Payment Subaccount under
Section 5(ii)(a)(1) of this Article, and if none, in the form elected by the
Participant with respect to his or her Specified Year Payment Subaccount under
Section 5(ii)(a)(2) of this Article.
     (vi) Notwithstanding the foregoing provisions of this Section 5, if the
Participant is a Key Employee, payment on account of Termination of Employment
shall commence on the first payroll date next following the first business day
of the seventh month following such Termination of Employment (or, if earlier,
the date of death). In the event that all or a portion of a Key Employee’s
Account is payable in installments upon a Termination of Employment, the total
amount of biweekly installment payments to which such Key Employee would
otherwise be entitled during the six-month period following the date of such
Termination of Employment shall also be paid on the first payroll date next
following the first business day of the seventh month following such Termination
of Employment (or, if earlier, the date of death).
     (vii) The payment of a single, lump-sum amount, or the payment of a number
of biweekly installments as designated by the Participant in the Election
Agreement, to a Participant (or his or her Beneficiary) pursuant to this
Section 5 shall discharge all obligations of the Company to such Participant (or
his or her Beneficiary) under the Plan.
          6. Death of a Participant. In the event of the death of a Participant,
the remaining amount of the Participant’s Account shall be paid to his or her
Beneficiary or Beneficiaries designated in a writing on a form that the
Committee may designate from time to time (the “Beneficiary Designation”). A
Participant’s Beneficiary Designation may be changed at any time prior to his or
her death by the execution and delivery of a new Beneficiary Designation. The
Beneficiary Designation on file with the Company that bears the latest date at
the time of the Participant’s death shall govern. In the absence of a
Beneficiary Designation or the failure of any Beneficiary to survive the
Participant, the amount of the Participant’s Account

10



--------------------------------------------------------------------------------



 



shall be paid to the Participant’s estate. Amounts payable to the Participant’s
Beneficiary, Beneficiaries or estate under this Section 6 shall be paid in the
form of a single, lump sum payment as soon as practicable, but no later than
ninety (90) days, after the date of the Participant’s death; provided that the
Beneficiary, Beneficiaries or representative of the estate, as the case may be,
shall not have the right to designate the year of payment.
          7. Small Payments. Notwithstanding the foregoing, if at the time a
Participant commences payment of his or her entire Account balance pursuant to
(i) his or her Termination of Employment Payment Election under
Section 5(i)(a)(1) of Article II, (ii) his or her Specified Year Payment
Election under Section 5(i)(a)(2)(I) of Article II, or (iii) Section 5(v) of
Article II, such Account balance does not exceed the applicable dollar amount
then in effect under Section 402(g)(1)(B) of the Code, such Account shall be
automatically paid to such Participant in a single, lump-sum payment on the date
of the Participant’s Termination of Employment or the date applicable to the
Specified Year Payment Election, as the case may be; provided, however, that if
the Participant is a Key Employee, payment on account of a Termination of
Employment shall occur on the first payroll date next following the first
business day of the seventh month after such Termination of Employment (or, if
earlier, the date of death).
          8. Unforeseeable Emergency. Notwithstanding the foregoing, in the
event of an Unforeseeable Emergency and at the request of a Participant,
accelerated payment shall be made to the Participant of all or a part of his or
her Account. Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
          9. Termination of Participation. Notwithstanding any other provision
of the Plan, a Participant’s active participation in the Plan shall terminate
upon a determination by the Committee that the Participant is not a member of a
select group of management or highly compensated employees of his or her
employer, within the meaning of ERISA.
ARTICLE III
ADMINISTRATION
          The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
The Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) resolve all questions
relating to eligibility for participation in the Plan and the amount in the
Account of any Participant and all questions pertaining to claims for benefits
and procedures for claim review, (ii) resolve all other questions arising under
the Plan, including any factual questions and questions of construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. In
accordance with the provisions of Section 503 of ERISA, the Committee shall
provide a procedure for handling claims of Participants or their Beneficiaries
under the Plan. Such procedure shall be in

11



--------------------------------------------------------------------------------



 



accordance with regulations issued by the Secretary of Labor and shall provide
adequate written notice within a reasonable period of time with respect to the
denial of any such claim as well as a reasonable opportunity for a full and fair
review by the Committee of any such denial. It is intended that the Plan comply
with the provisions of Section 409A of the Code, as enacted by the American Jobs
Creation Act of 2004, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be distributed or made
available to Participants or Beneficiaries. This Plan shall be administered in a
manner that effects such intent.
ARTICLE IV
AMENDMENT AND TERMINATION
          The Company reserves the right to amend or terminate the Plan at any
time by action of the Board, except that no such action shall adversely affect
any Participant or Beneficiary who has an Account, or result in any change in
the timing or manner of payment of the amount of any Account (except as
otherwise permitted under the Plan), without the consent of the Participant or
Beneficiary (provided, however, that this limitation requiring the consent of
Participants or Beneficiaries to certain actions shall not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code and any termination to the extent, and in the
circumstances described, in Treas. Reg. Section 1.409A-3(j)(4)(ix), or any
successor provision).
ARTICLE V
MISCELLANEOUS
          1. Non-Alienation of Deferred Compensation. No right or interest under
the Plan of any Participant or Beneficiary shall be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code, the payment of part or all of an interest under this
Plan may be made to an individual other than the Participant or Beneficiary, to
the extent necessary to fulfill a “domestic relations order” as defined in
Section 414(p)(1)(B) of the Code.
          2. Participation by Employees of an Employer Other than the Company.
An Eligible Employee who is employed by a Subsidiary (that has adopted the
Plan), RMS Investment Corp., or RMS Management and who elects to participate in
the Plan shall participate on the same basis as an Eligible Employee of the
Company. The Account of a Participant employed by such Subsidiary, RMS
Investment Corp., or RMS Management shall be paid in accordance with the Plan
solely by such Subsidiary, RMS Investment Corp., or RMS Management, as the case
may be, to the extent attributable to Base Salary or Incentive Compensation that
would have been paid by such Subsidiary, RMS Investment Corp., or RMS Management
in the absence of deferral pursuant to the Plan, unless the Committee otherwise
determines that the Company shall be the obligor.
          3. Interest of Participant. The obligation of the Company under the
Plan to make payment of amounts reflected in an Account merely constitutes the
unsecured promise of the

12



--------------------------------------------------------------------------------



 



Company to make payments from its general assets and no Participant or
Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company. Further, no Participant or Beneficiary who is not an
employee or a Beneficiary of an employee of any Subsidiary, RMS Investment
Corp., or RMS Management shall have any claim whatsoever against any Subsidiary,
RMS Investment Corp., or RMS Management for amounts reflected in an Account.
Nothing in the Plan shall be construed as guaranteeing future employment to
Eligible Employees. It is the intention of the Company that the Plan be unfunded
for tax purposes and for purposes of Title I of ERISA. The Company may create a
trust to hold funds to be used in payment of its obligations under the Plan, and
may fund such trust; provided, however, that any funds contained therein shall
remain liable for the claims of the Company’s general creditors. Notwithstanding
the above, upon the earlier to occur of (i) a Change in Control or (ii) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly to the extent it has not previously done so:
          (a) establish an irrevocable trust, substantially in the form of the
Rabbi Trust attached hereto as Exhibit A (the funds of which shall be subject to
the claims of the Company’s general creditors) to hold funds to be used in
payment of its obligations under the Plan; and
          (b) transfer to the trustee of such trust, to be added to the
principal thereof, an amount equal to (I) the aggregate amount credited to the
Accounts of all of the Participants and Beneficiaries under the Plan, less
(II) the balance, if any, in the trust at such time.
          4. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against an Employer or the officers, employees or directors
of an Employer except any such rights as are specifically provided for in the
Plan or are hereafter created in accordance with the terms and provisions of the
Plan.
          5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
          6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
          7. Relationship to Other Plans. The Plan is intended to serve the
purposes of and to be consistent with any incentive compensation plan approved
by the Committee for purposes of the Plan.
          8. Headings; Interpretation.
     (i) Headings in this Plan are inserted for convenience of reference only
and are not to be considered in the construction of the provisions hereof.

13



--------------------------------------------------------------------------------



 



     (ii) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service.
     (iii) For purposes of the Plan, the phrase “permitted by Section 409A of
the Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.
     EXECUTED at Cleveland, Ohio on December 18, 2007.
FOREST CITY ENTERPRISES, INC.
Signature: /s/ Thomas G. Smith                                                  
            
Printed Name: Thomas G. Smith
Title: Executive Vice President, Chief Financial Officer and Secretary

14